DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 09/30/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelton IV et al (US 2019/0201137 – from IDS), hereinafter “Shelton”.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1 and 8, Shelton discloses a method (e.g. via robotic system used in minimally invasive surgical procedures), comprising:
grasping a user input device in communication with a surgical tool of a robotic surgical system (see [0615] disclosing surgeon provides input to a user interface via an input device at the console to manipulate a surgical tool coupled to an arm of the robotic system. The input device can be a mechanical input devices such as control handles or joysticks), the surgical tool including an end effector with opposing jaws (see fig. 88-89 depicting the surgical tool 14206 as a linear stapler – see also [0953, 0958-0959]); 
squeezing / manipulating the user input device and thereby actuating a motor that closes the jaws and clamps down on tissue at a surgical site (see [0959] disclosing control motions to the robotic arm 14000 and actuations to the surgical tool 14206 based on inputs at the surgeon's command console; further see also fig. 223 and [1196-1197] disclosing jaw members 191114a, 191114b are operably coupled to a trigger 191108 such that when the trigger 191108 is squeezed the jaw members 191114a, 191114b close to grasp tissue and when the trigger 191108 is released the jaw members 191114a, 191114b open to release tissue ); 

    PNG
    media_image1.png
    312
    654
    media_image1.png
    Greyscale

             
    PNG
    media_image2.png
    311
    349
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    397
    576
    media_image3.png
    Greyscale

calculating with a computer system in communication with the surgical tool work completed by the motor to close the jaws and clamp down on the tissue (e.g. see [0493] disclosing a strain gauge or a micro-strain gauge, is configured to measure one or more parameters of the end effector, such as, for example, the amplitude of the strain exerted on the anvil during a clamping operation, which can be indicative of the closure forces applied to the anvil. The measured strain is converted to a digital signal and provided to the processor 462; see [0494] disclosing the strain gauge sensor 474 can measure the amplitude or magnitude of the strain exerted on a jaw member of an end effector during a clamping operation, which can be indicative of the tissue compression. The measured strain is converted to a digital signal and provided to a processor 462 of the microcontroller 461. See [0523] disclosing control circuit 710 is configured to drive a closure member such as the anvil 716 portion of the end effector 702. The control circuit 710 provides a motor set point to a motor control 708b, which provides a drive signal to the motor 704b. The output shaft of the motor 704b is coupled to a torque sensor 744b. The torque sensor 744b is coupled to a transmission 706b which is coupled to the anvil 716. The transmission 706b comprises movable mechanical elements such as rotating elements and a closure member to control the movement of the anvil 716 from the open and closed positions.
generating with the computer system one or more effort indicators when the work completed by the motor meets or exceeds one or more predetermined work increments corresponding to operation of the motor (e.g. interpreted as the force and displacement graphs relate to the work done by the motor - see fig. 90 showing a graphical display of distance and force-to-close over time for the linear stapler of FIG. 89 – see also [0963] disclosing a graphical display 14250 of distance and force-to-close over time for the linear stapler 14206 during the surgical procedure of FIG. 88 is depicted. As the surgical tool 14206 approaches the margin zone 14240 at time t.sub.1, the force-to-close (FTC) increases indicating that the surgical tool 14206 is being clamped on tissue T around the tumor 14242 between time t.sub.1 and time t.sub.2); and 
communicating the one or more effort indicators to an operator (see [00963] disclosing a graphical display 14250 of distance and force-to-close over time for the linear stapler 14206 during the surgical procedure).  
Regarding claim 2, Shelton discloses wherein calculating the work completed by the motor comprises: measuring torque assumed by the motor with a torque sensor; measuring a rotational angle of the motor with a rotary encoder; and calculating the work completed by the motor based on the torque and the rotational angle measured. (see at least fig. 17 and see  [0524] disclosing the control circuit 710 is configured to rotate a shaft member such as the shaft 740 to rotate the end effector 702. The control circuit 710 provides a motor set point to a motor control 708c, which provides a drive signal to the motor 704c. The output shaft of the motor 704c is coupled to a torque sensor 744c. The torque sensor 744c is coupled to a transmission 706c which is coupled to the shaft 740. The transmission 706c comprises movable mechanical elements such as rotating elements to control the rotation of the shaft 740 clockwise or counterclockwise up to and over 360°.).  

    PNG
    media_image4.png
    449
    584
    media_image4.png
    Greyscale

Regarding claim 3, Shelton discloses wherein the one or more effort indicators comprise auditory feedback and communicating the one or more effort indicators to the operator comprises generating a sound audible to the operator when the work completed by the motor meets or exceeds the one or more predetermined work increments (see fig. 68 and see [0843] disclosing an alert notification 13318 is issued to the user as the force of retracting the colonic tissue has exceeded a predetermined threshold. Predetermined thresholds for both retracting forces F.sub.RC, F.sub.RR are indicated by horizontal dotted lines on the display 13310. The user is notified when one or both thresholds are surpassed and/or reached in an effort to minimize damage and/or trauma to the surrounding tissue. See also [0883] disclosing in certain instances, prior to adjusting the force exerted by the robotic arm, adjusting the opposing force exerted by another robotic arm, and/or adjusting the force limits of the other robotic arms, the processor is configured to alert the clinician. If the detected force is within the force limit set for the robotic arm, the robotic arm is permitted to maintain the exertion of the force and/or the clinician can increase or decrease the exerted force until the force is out of the set force limit at step 13635. If the processor is unable to detect the exerted force of the robotic arm, the processor is configured to alert the clinician and/or assign the robotic arm with a default force limit at step 13633. The processor is configured to monitor the exerted force of each robotic arm until the surgery is completed and/or the robotic arm is deactivated at step 13620.).  

    PNG
    media_image5.png
    442
    553
    media_image5.png
    Greyscale

Regarding claim 5, Shelton discloses wherein the one or more effort indicators comprise tactile feedback and communicating the one or more effort indicators to the operator comprises generating a vibration in the user input device (see [0624] disclosing the tactile sensations from the robotic tools 12026 back to the surgeon's hands through the input control devices 12036.).  
Regarding claim 7, Shelton discloses wherein the one or more effort indicators comprise visual feedback and communicating the one or more effort indicators to the operator comprises generating a graphic animation viewable by the operator (via a display on surgeon’s console 118 – see for example [0409] disclosing robotic hub 122 can be used to process the images of the surgical site for subsequent display to the surgeon through the surgeon's console 118.).
Regarding claim 9, Shelton discloses wherein the user input device is selected from the group consisting of a hand-held actuator module, a joystick, an exoskeletal glove, a master manipulator, and any combination thereof (see [0615] disclosing surgeon provides input to a user interface via an input device at the console to manipulate a surgical tool coupled to an arm of the robotic system. The input device can be a mechanical input devices such as control handles or joysticks, for example, or contactless input devices such as optical gesture sensors, for example.).  
Regarding claim 10, Shelton discloses wherein manipulating the user input device to actuate the motor comprises: generating a signal sent to the computer system by manipulating the user input device; and causing operation of the motor based on the signal and thereby driving a drive input of the surgical tool with the motor to open or close the jaws (see [0959] disclosing actuations to the surgical tool 14206 based on inputs at the surgeon's command console.).  
Regarding claim 11, Shelton discloses wherein calculating the work completed by the motor comprises: measuring torque assumed by the motor with a torque sensor; measuring rotational angle of the motor with a rotary encoder; and calculating the work completed by the motor based on the torque and the rotational angle measured. (see at least fig. 17 and see [0524] disclosing the control circuit 710 is configured to rotate a shaft member such as the shaft 740 to rotate the end effector 702. The control circuit 710 provides a motor set point to a motor control 708c, which provides a drive signal to the motor 704c. The output shaft of the motor 704c is coupled to a torque sensor 744c. The torque sensor 744c is coupled to a transmission 706c which is coupled to the shaft 740. The transmission 706c comprises movable mechanical elements such as rotating elements to control the rotation of the shaft 740 clockwise or counterclockwise up to and over 360°.).  
 
Regarding claims 12-14, Shelton discloses wherein generating the one or more effort indicators comprises: setting one or more predetermined work increments corresponding to operation of the motor; and generating and communicating in real-time the one or more effort indicators when the work completed by the motor meets or exceeds the one or more predetermined work increments. (claim 13) wherein the one or more predetermined work increments comprise work increments of a set magnitude. (claim 14) wherein the one or more predetermined work increments comprise percent increments of total work possible for the motor to fully close the jaws. (see fig. 68 and see [0843] disclosing an alert notification 13318 is issued to the user as the force of retracting the colonic tissue has exceeded a predetermined threshold. Predetermined thresholds for both retracting forces F.sub.RC, F.sub.RR are indicated by horizontal dotted lines on the display 13310. The user is notified when one or both thresholds are surpassed and/or reached in an effort to minimize damage and/or trauma to the surrounding tissue. See also [0883] disclosing in certain instances, prior to adjusting the force exerted by the robotic arm, adjusting the opposing force exerted by another robotic arm, and/or adjusting the force limits of the other robotic arms, the processor is configured to alert the clinician. If the detected force is within the force limit set for the robotic arm, the robotic arm is permitted to maintain the exertion of the force and/or the clinician can increase or decrease the exerted force until the force is out of the set force limit at step 13635. If the processor is unable to detect the exerted force of the robotic arm, the processor is configured to alert the clinician and/or assign the robotic arm with a default force limit at step 13633. The processor is configured to monitor the exerted force of each robotic arm until the surgery is completed and/or the robotic arm is deactivated at step 13620.).  
Regarding claim 15, Shelton discloses wherein the one or more effort indicators comprise auditory feedback and communicating the one or more effort indicators to the operator comprises generating a sound audible to the operator. (see fig. 68 and see [0843] disclosing an alert notification 13318 is issued to the user as the force of retracting the colonic tissue has exceeded a predetermined threshold. Predetermined thresholds for both retracting forces F.sub.RC, F.sub.RR are indicated by horizontal dotted lines on the display 13310. The user is notified when one or both thresholds are surpassed and/or reached in an effort to minimize damage and/or trauma to the surrounding tissue. See also [0883] disclosing in certain instances, prior to adjusting the force exerted by the robotic arm, adjusting the opposing force exerted by another robotic arm, and/or adjusting the force limits of the other robotic arms, the processor is configured to alert the clinician. If the detected force is within the force limit set for the robotic arm, the robotic arm is permitted to maintain the exertion of the force and/or the clinician can increase or decrease the exerted force until the force is out of the set force limit at step 13635. If the processor is unable to detect the exerted force of the robotic arm, the processor is configured to alert the clinician and/or assign the robotic arm with a default force limit at step 13633. The processor is configured to monitor the exerted force of each robotic arm until the surgery is completed and/or the robotic arm is deactivated at step 13620.).  
Regarding claim 17, Shelton discloses wherein the one or more effort indicators comprise tactile feedback and communicating the one or more effort indicators to the operator comprises generating a vibration in the user input device. (see [0624] disclosing the tactile sensations from the robotic tools 12026 back to the surgeon's hands through the input control devices 12036.).  
Regarding claim 19, Shelton discloses wherein the one or more effort indicators comprise visual feedback and communicating the one or more effort indicators to the operator comprises generating a graphic animation. (via a display on surgeon’s console 118 – see for example [0409] disclosing robotic hub 122 can be used to process the images of the surgical site for subsequent display to the surgeon through the surgeon's console 118.).
Allowable Subject Matter
Claims 4, 6, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 2010/0228249 to Mohr et al, which is directed to method for a minimally invasive surgical system is disclosed including capturing camera images of a surgical site; generating a graphical user interface (GUI) including a first colored border portion in a first side and a second colored border in a second side opposite the first side; and overlaying the GUI onto the captured camera images of the surgical site for display on a display device of a surgeon console. The GUI provides information to a user regarding the first electrosurgical tool and the second tool in the surgical site that is concurrently displayed by the captured camera images. The first colored border portion in the GUI indicates that the first electrosurgical tool is controlled by a first master grip of the surgeon console and the second colored border portion indicates the tool type of the second tool controlled by a second master grip of the surgeon console.
2. – US 2011/0152881 to Conner et al, which is directed to surgical device control portion comprises a user moveable bi-directional trigger, a finger loop disposed within the trigger, and a flange coupled to the finger loop. The trigger is configured for receiving a motion input in opposing first and second directions. The motion input is for controlling an articulation motion of an articulating surgical instrument. The finger loop is configured for receiving the motion input in the form of a user squeezing the trigger in the first direction with at least one finger or pushing the trigger in the second direction with said at least one finger. The flange is configured for receiving the motion input in the form of pushing the trigger in the second direction with a thumb.
3. – US 2019/0247888 to Houston et al, which is directed to integrated modules for Synchronized Array of Vibration Actuators (FIG. 125A). The modules provide physical interface, power and communication interfaces. Each module may include vibration actuators (FIG. 123A) which can be precisely attached and aligned to the module housing, a microcontroller or other microprocessor, and one or more sensors for closed loop control of actuators (FIG. 126G). Interleaved pairs of ERMs having a center of mass in the same plane eliminate parasitic torque. A single module can produce a vibration force that rotates at a specific frequency and magnitude, which on its own could cancel out some types of periodic vibrations (FIG. 125B). Two modules paired together and counter-rotating with respect to each other can produce a directional vibration at a specific frequency and magnitude, which could prove even more useful for canceling out a vibration. Such modules are also employed to produce beating patterns (FIGS. 131-133). Both amplitude and frequency of the beating force are variable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664